S&P 500® Bear 1X Fund Total Market Bull 2.5X Fund each a Series of the DIREXION FUNDS Supplement dated February 20, 2008 to the Prospectus dated December 28, 2007 On February 13, 2008, the Board of Trustees of the Direxion Funds (the “Trust”), based upon the recommendation of management, determined to close two of its series, the S&P 500® Bear 1X Fund and the Total Market Bull 2.5X Fund (the “Funds”).The Funds will be closed to new investment immediately and will be liquidated on March 20, 2008.In light of the decision of the Board of Trustees and the low level of assets, each Fund will no longer pursue its stated investment objective after February 20, 2008.Neither of the Funds have been able to sustain an asset level necessary to enable it to achieve economies of scale, and the Board concluded that it would be in the best interests of each Fund and its respective shareholders to close and liquidate the Funds. After February 20, 2008, shareholders will not be permitted to purchase additional shares of the Funds (except purchases made through reinvestment of dividends, if any). Any shareholder who has not redeemed their shares of the Funds, or exchanged them for shares of other investment series of the Trust, prior to March 20, 2008 will receive a check representing the shareholder’s proportionate interest in the net assets of the Funds as of March 20, 2008. Please retain this Supplement with the Prospectus.
